Citation Nr: 0739540	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for asthma and 
allergies, including as due to medication and treatment 
administered for service-connected pulmonary tuberculosis.  

2.  Entitlement to special monthly compensation (SMC) based 
on housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The case was later transferred to the RO in 
Reno, Nevada.  

The veteran testified before the Board at a hearing in Las 
Vegas, Nevada, in April 2005; the undersigned Veterans Law 
Judge presided.  

This case was previously before the Board in August 2006.  
The Board at that time issued a decision that denied an 
increased rating for the veteran's service-connected 
tuberculosis.  The Board remanded the remaining two issues 
for further development of the record.  That development has 
been completed and the case is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for inactive PTB, with 
secondary restrictive ventilatory defect, and bilateral 
hearing loss.  

2.  The medical evidence does not show that asthma or 
allergies were first manifest in service or are otherwise due 
to service.  

3.  The medical evidence does not show that asthma or 
allergies resulted from or were aggravated by a service-
connected disability.  

4.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is the veteran permanently 
housebound by reason of service-connected disabilities that 
substantially confine her to her dwelling or immediate 
premises.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
asthma and allergies, including as due to medication and 
treatment administered for service-connected pulmonary 
tuberculosis.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  The criteria are not met for an award of special monthly 
compensation based upon housebound status.  38 U.S.C.A. § 
1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that service connection was established for 
bilateral, far advanced, active pulmonary tuberculosis (PTB) 
in 1955.  The disability was initially diagnosed in May 1955, 
approximately 17 months after the veteran's separation from 
service.  She was treated by VA at that time with 
streptomycin, Isoniazid, and Achromycin.  In July 1956, it 
was determined that the veteran's PTB was inactive.  A rating 
decision in December 1982 conceded service connection for 
hearing loss as secondary to treatment for her PTB.  In April 
2002, the veteran filed a claim for service connection for 
asthma and multiple chemical sensitivities.  A rating 
decision in October 2002 denied service connection for the 
claimed disabilities; the veteran disagreed, initiating this 
appeal.  That rating decision also denied special monthly 
compensation (SMC) based on housebound status.  

I.  Service connection for asthma and allergies

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

First, in the absence of medical evidence of asthma or any 
allergic disorder during service or for at least three 
decades after the veteran's separation from service, and 
lacking any medical evidence relating her current asthma or 
allergies to service, the Board concludes that service 
connection for asthma and allergies on the basis of direct 
service incurrence is not established.  VA clinic records 
note the veteran's report of a history of allergies since 
1995.  Allergy testing in 1995 revealed strongly positive 
tests to numerous allergens.  Further, testing in the VA 
clinic in March 2002 was positive for extrinsic asthma.

Second, it is clear that service connection for PTB is 
established and that the veteran was given medication in 
treatment for the PTB in the 1950s after her separation from 
service.  It is also clear that she now has asthma and 
multiple allergies that were first shown many years later.  
The report of the June 2007 pulmonary evaluation conducted in 
connection with the appeal states that the veteran had signs 
and symptoms of asthma and allergies "at this time."  
However, to establish service connection on a secondary 
basis, there must be medical evidence relating the asthma or 
allergies to her PTB or to treatment for it.  While the 
medical research papers the veteran previously submitted 
indicate that the medications that were used to treat her PTB 
do have toxic side effects, those papers do not mention 
asthma or allergies among those side effects.  Similarly, the 
letter, dated in August 1987, from a physician, which the 
veteran also submitted in connection with a previous claim, 
does not specifically refer to asthma or allergies.  This 
letter referred to the results of available medical research 
and stated the physician's belief that it was "self-evident 
that most, if not virtually all, of the medical problems 
experienced by [the veteran] throughout her unique medical 
history can be attributed, to the treatment she received for 
service connected tuberculosis."  On the other hand, the 
recent medical opinion that was obtained from a pulmonary 
specialist specifically states that the veteran's asthma and 
allergies are less likely than not a result of her PTB or of 
the medication used to treat it in the 1950s.  

Because the 1987 physician's letter did not specifically 
indicate that the veteran's asthma and allergies were caused 
by the PTB treatment, that physician's opinion carries 
little, if any, probative value concerning the issue of 
secondary service connection for these disabilities.  The 
recent pulmonary specialist's opinion, however, directly 
addresses the nexus question, providing strong evidence that 
is unfavorable to the veteran's claim.  Weighing all of the 
evidence, then, the Board finds that neither the veteran's 
PTB nor the treatment for it caused her asthma and allergies.  

The veteran's claim for service connection is based on the 
contention that she has asthma and allergies as a result of 
her treatment for PTB.  Nonetheless, the Board has also 
considered whether asthma and/or allergies were aggravated by 
the service-connected PTB or treatment for PTB.  See Allen v. 
Brown, supra.  The Board notes that the veteran's asthma and 
allergies were first documented approximately three decades 
after her treatment for PTB in the 1950s ceased.  It is not 
shown how that treatment could have aggravated the asthma and 
allergies first manifest many years after the PTB treatment, 
and the record does not contain a medical opinion to that 
effect.  Therefore, the Board concludes that service 
connection is also not established for asthma and allergies 
on a secondary basis, as proximately due to or the result of 
a service-connected disability, including by way of 
aggravation.  

Considering all of the evidence of record, including the 
veteran's sworn hearing testimony, the Board finds that the 
preponderance of that evidence is against her claim, and the 
benefit-of-the-doubt doctrine is not applicable in the 
current appeal.  Therefore, the appeal is denied.  

II.  Special monthly compensation 

The veteran in this case claims that she is effectively 
confined to her house by her allergies, as she testified at 
her hearing.  She also stated that he could not stand or sit 
for more than a few minutes due to pain.  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).  

Service connection has been established for bilateral hearing 
loss, rated 50 percent, and for inactive PTB, with secondary 
restrictive ventilatory defect, rated 30 percent.  As set 
forth above, a single disability rated 100 percent is a 
threshold requirement, so the analysis need proceed no 
further.  Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, entitlement to special monthly 
compensation based on the need for aid and attendance or upon 
housebound status is denied.  

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of an October 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate her 
claims, and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in October 2002.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, she has received 
that notice.  The error in not providing the required notice 
prior to the adverse decision was cured by the October 2004 
letter, and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, including at a hearing.  Also, in August 2006, the 
Appeals Management Center notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of her 
claim and appeal prior to the consideration of her claim in 
the most recent supplemental statement of the case in July 
2007.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for asthma and allergies, including as due 
to medication and treatment administered for service-
connected pulmonary tuberculosis, is denied.  

Special monthly compensation (SMC) based on housebound status 
is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


